Matter of Devyn B. (Duncan B.-R.) (2015 NY Slip Op 05178)





Matter of Devyn B. (Duncan B.-R.)


2015 NY Slip Op 05178


Decided on June 17, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 17, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
PETER B. SKELOS
SHERI S. ROMAN
HECTOR D. LASALLE, JJ.


2013-07999
 (Docket No. N-14922-09)

[*1]In the Matter of Devyn B. (Anonymous). Suffolk County Department of Social Services, respondent; 
andDuncan B.-R. (Anonymous), appellant.


Marina M. Martielli, East Quogue, N.Y., for appellant.
Dennis M. Brown, County Attorney, Central Islip, N.Y. (Michael Heiser of counsel), for respondent.
Ronna L. DeLoe, New Rochelle, N.Y., attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Suffolk County (John Kelly, J.), dated June 13, 2013. The order, upon a decision of that court dated June 13, 2013, granted the petition of the attorney for the child to extend supervision of the father by the Suffolk County Department of Social Services. The notice of appeal from the decision is deemed to be a notice of appeal from the order (see CPLR 5512[a]).
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
The Family Court, upon a finding of child neglect, released the child to the custody of the nonparty mother, and directed that the father be placed under the supervision of the Suffolk County Department of Social Services (hereinafter DSS) for a period of one year. Prior to the expiration of that order, the attorney for the child filed a petition to extend supervision and, in an order dated June 13, 2013, the court extended supervision to June 13, 2014.
The father's appeal from the order dated June 13, 2013, must be dismissed as academic, as the order has expired by its own terms (see Matter of Sarah A. [Daniel A.], 119 AD3d 778; Matter of Joshua P. [David J.], 111 AD3d 836, 837; Matter of Ndeye D. [Benjamin D.], 85 AD3d 1026).
RIVERA, J.P., SKELOS, ROMAN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court